AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                               Page I ofl



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                JUDGMENT IN A CRIMINAL CASE
                                v.                                           (For Offenses Committed On or After November 1, 1987)



                        Rene Gomez-Rivera                                    Case Number: 3:18-mj-22668-CEA

                                                                             Ryan T. Mardo
                                                                                                                   t

                                                                                                          l --•. I~ j
                                                                             Defendant's Attorney




:::::::NO. 431754-08
                                                                                    ClEf1K us 01S1R1CT COURT
   p1eaded gm·1ty to count(s) 1 0 fC omp1amt
 FVl
 ~
                                          ·                                    SOUTH8i'IN . \STRICT OF CAl.IFORNIA
                               -;-~~--"-~~~~~~~~~~~~~-us~Y::'.:::'.~~':t:_'.:'.:::'.~~~:E.iiJY
 D was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                  Nature of Offense                                                            Count Number(s)
8:1325                           ILLEGAL ENTRY (Misdemeanor)                                                  1


 D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~




 D Count(s)       ~~~~~~~~~~~~~~~~~~
                                                                              dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                 30DAYS

   IZl Assessment: $10 WAIVED                 IZl Fine: WAIVED
 IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Friday, November 9, 2018
                                                                          Date of Imposition of Sentence



                                                                                       BLE CLINTON E. AVERITTE
                                                                                      STATES MAGISTRATE JUDGE


                                                                                                                  3:18-mj-22670-CEA
